Citation Nr: 0831027	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a left knee injury.

2.  Entitlement to a compensable evaluation for a lower back 
disability, to include low back pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to June 1992.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the VA claiming that his service-
connected back disability and left knee disorder are more 
disabling than currently rated.  The RO has denied the 
veteran's claim and he has appealed that decision.  Also 
denied by the RO has been the veteran's request for service 
connection for bilateral hearing loss and tinnitus.  Those 
issues have also been appealed to the Board for review.  

With respect to the two increased ratings issues that are now 
before the Board, the record indicates that the veteran 
underwent a VA examination of the right knee and lower back 
in February 2005.  The examination discussed the veteran's 
range of motion of the back and knee, and the examiner 
commented upon the laxity/stability of the knee.  However, it 
is unclear from the comments provided as to whether there is 
any limitation due to weakness, fatigability, incoordination, 
or flare-ups with respect to the knee and back in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the 
examiner did not comment on whether there were any effects of 
the disabilities upon ordinary use.  Because of the lack of 
needed information, the Board believes that the two issues 
involving an increased rating for a right knee disability and 
a lower back disorder should be returned to the RO/AMC so 
that additional development may be accomplished.  Hence, 
these two issues are remanded so that another medical 
examination may be performed and the data included in the 
claims folder for the Board's further review.

Furthermore, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's increased ratings claim.

The record also shows that the veteran underwent an 
Audiological Examination in May 2005.  It is unclear whether 
the examiner reviewed the veteran's claims folder, including 
the veteran's twenty-plus years of service treatment records, 
prior to the exam.  Nevertheless, upon completing the exam, 
the examiner wrote that since the veteran had normal hearing 
upon entering service and normal hearing on exiting service, 
the veteran did not suffer any hearing loss during service.  
As such, per the examiner, the current hearing disability was 
not related to service.  A similar argument was provided with 
respect to the veteran's diagnosed tinnitus.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post- service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
supra.

The record indicates that for many of twenty-plus years in 
the US Air Force, the veteran was a small firearms 
instructor.  As such, he would have been repeatedly exposed 
to acoustic trauma in service even though he probably used 
hearing protection for many of those years.  In this case, 
what is clear is that the veteran was exposed to acoustic 
trauma during service.  The examiner has not discussed this 
exposure nor has the examiner commented on the applicability 
of Hensley to the veteran's claim.  Because this information 
is not currently included in the claims folder, the Board 
opinions that another examination is in order.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with the Court's pronouncements and 
due process requirements, the case is REMANDED to the RO/AMC 
for the following development:

1.  The RO/AMC should issue an 
appropriate duty to assist letter which 
is compliant with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO/AMC must review the entire 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issues on appeal.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for his bilateral hearing loss, 
tinnitus, lower back disability, and 
right knee disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified (to include any TRICARE 
records and other medical records).  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

4.  The veteran once again should be 
afforded a VA audiological examination.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the veteran.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current bilateral hearing loss 
and tinnitus are related to his 
previously conceded acoustic trauma in 
service.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  With respect to the veteran's 
disabilities of the knee and lumbar 
segment of the spine, the veteran should 
undergo a VA examination by an 
orthopedist to determine the nature and 
severity of each disability.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist should specifically 
comment on any manifestations and 
symptoms produced by the lower back and 
right knee disorders.  Readings should be 
obtained concerning the veteran's range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lower back and the knee.  
Additionally, the examiner should be 
requested to determine whether either 
disorder exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the orthopedist determines that the 
veteran is now suffering intervertebral 
disc syndrome of the lumbar segment of 
the spine, the examiner should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




